DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-16,22,24,26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	For claims 22,24,26,29, it appears that applicant is attempting to claim the subsurface as part of the turf surface (see part (e) of the claim). However, the claimed invention as defined in the abstract as a turf surface comprising: (a) a reinforcing root-permeable mat (10); (b) a removable root-permeable backing (60) located beneath the reinforcing root-permeable mat (10); (c) a layer of growth media (42) located on the the subsurface. In addition, the turf surface is functionally defined as being adapted to be relocated, thus, how would one adapted to relocate a turf surface with a subsurface, especially when the subsurface is defined as existing ground or foundation at the destination site. Would the user have to dig the whole subsurface to be included with the turf surface for relocation? Note that applicant defined the subsurface as already existing at the destination site, see para. 0029. Thus, it is clear that the subsurface should not be a part of the turf surface because the specification did not state as such.
	All other claims depending on one or more of the above rejected claims are also rejected the same. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 26, the limitation of “(d) natural grass plants having roots” is unclear because it appears that the natural grass plants with roots is already claimed in line 1, 
	All other claims depending on one or more of the above rejected claims are also rejected the same.
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim 31 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bergevin (US 5586408).
 	For claim 31, Bergevin discloses a relocated turf surface installed at a destination site, within two days of the relocating, and suitable for use as an athletic playing surface (functional recitation to which the turf of Bergevin can or capable of performing the intended function; also, see col. 9, lines 40-59 of Bergevin wherein he discusses harvesting or manufacturing of the turf surface, storing the turf surface, transporting and installing), comprising: 
a reinforcing root permeable mat (112) that is sufficiently strong to have supported the turf surface during the relocating and also sufficiently strong to support the turf surface during subsequent use as an athletic playing surface at the destination site, the reinforcing root permeable mat including a plurality of substantially vertical reinforcing fibres (from the imitation grass blades 110 of Bergevin); 
a layer of growth media (118) located on the reinforcing root permeable mat; and
natural grass plants (120)) having roots extending downwardly through the layer of growth media and the reinforcing root permeable mat, wherein the natural grass plants include newly grown roots at a bottom thereof (implied in Bergevin because grass will have newly grown roots as it grows), the newly grown roots having been generated because of the prior removal during harvesting of a root layer that had existed when the turf surface was previously located and created at a grow in site (roots of grass in the turf surface art are continuously maintained, thus, naturally the grass will produce new roots regardless of during harvesting or transport or relocation as implied in Bergevin;   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6,9-16,22,24,26-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergevin (US 5586408) under Res Judicata (see MPEP 706.03(w)) in view of Squires (US 6858272 B2).  Note that the independent claim 22 will be discussed first. 
For claim 22, Bergevin teaches a turf surface adapted to being relocated from a grow in field site to a destination site for subsequent use as an athletic playing surface, wherein the relocating includes harvesting, transporting, and installing (functional recitation to which the turf of Bergevin can or capable of performing the intended function; also, see col. 9, lines 40-59 of Bergevin wherein he discusses harvesting or 
(a) a reinforcing root-permeable mat (112), the reinforcing root-permeable mat having sufficient strength to support the turf surface during the harvesting, transporting, and installing (it is implied in Bergevin that the mat 112 has sufficient strength because the whole turf surface is being harvested, transported and installed as stated in col. 9, lines 44-48); 
(b) a removable root-permeable backing (111) located beneath the reinforcing root- permeable mat; 
(c) a layer of growth media (118) located on the reinforcing root-permeable mat; and4Application Serial No. 14/119,378 Response to Office Action dated November 22, 2019(d) natural grass plants (120) having roots extending downwardly through the layer of growth media, the reinforcing root-permeable mat and the removable root-permeable backing; 
(d) natural grass plants (120) having roots extending downwardly through the layer of growth media, the reinforcing root-permeable mat and the removable root-permeable backing; 
(e) a subsurface (106) located below the removable root-permeable backing at the grow in field site; and
(f) the removable root-permeable backing being removable from the turf surface during the harvesting such that the root layer is also removable from the turf surface therewith, thereby to promote new root growth of the natural grass plants after the turf surface has been installed at the destination site (functional recitation to which the   
However, Bergevin is silent about the subsurface being compacted so as to be sufficiently impenetrable by the roots of the natural grass plants that a root layer resides between the subsurface and the removable root-permeable backing. 
Squires teaches a turf surface adapted to being relocated from a grow in field site to a destination site for immediate use as an athletic playing surface (functional recitation to which the turf of Squires can or capable of performing the intended function), comprising a compacted subsurface (102), the subsurface being sufficiently impenetrable by the roots of the natural grass plants (subsurface 102 can be compacted clay, fly ash cent, or bituminous material, all of which are “sufficiently impenetrable by the roots”; noting that applicant stated in the pgpub 20150033626 in para. 0058 that due to the compaction, the roots are prevented from penetration into the subsurface, which is the same as that taught in Squires). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the subsurface of Bergevin be compacted to create a compacted subsurface as taught by Squires in order to provide a stronger foundation to further structurally support the turf surface.  
	For claim 6, Bergevin as modified by Squires (emphasis on Bergevin) teaches wherein the removable root- permeable backing comprises a material selected from the group consisting of biodegradable materials, non-biodegradable materials, woven materials (col. 3, lines 16-29 of Bergevin, fabric is a woven material), non-woven materials and mixtures thereof.

For claim 10, Bergevin as modified by Squires (emphasis on Bergevin) teaches wherein the removable root- permeable backing is removably secured to the reinforcing root-permeable mat (fig. 1 A shows backing 111 is removably secured to the mat 112 due to the roots acting as a medium to indirectly secure the backing and mat together).
For claim 11, Bergevin as modified by Squires (emphasis on Bergevin) teaches wherein the reinforcing root- permeable mat comprises a plurality of substantially vertical reinforcing fibres (500) selected from the group consisting of biodegradable synthetic grass fibres, non-biodegradable synthetic grass fibres, biodegradable non-synthetic grass fibres and mixtures thereof (col. 5, lines 17-30).
For claim 12, Bergevin as modified by Squires (emphasis on Bergevin) teaches wherein the reinforcing fibres are selected from the group consisting of: (a) non-biodegradable synthetic grass fibres made of polyethylene, polypropylene, polyamides, polyolefins and mixtures thereof (col. 5, lines 17-30); (b) biodegradable synthetic grass fibres made ofpolylactic acid, polyhydroxyaalkanoate, bioethylene and mixtures thereof; (c) biodegradable nonsynthetic grass fibres made of wool, silk, rayon, kenaf, flax, hemp, ramie, coir, cotton, kapok, sisal and mixtures thereof; and (d) a mixture[s] of one or more of the materials in (a), (b) or (c).
For claim 13, Bergevin as modified by Squires (emphasis on Bergevin) teaches wherein the reinforcing fibres are secured to the reinforcing root-permeable mat by at least one of tufting (col. 4, line 27, "turfed"), knitting and weaving.

For claim 15, Bergevin as modified by Squires (emphasis on Bergevin) teaches wherein the reinforcing root- permeable mat comprises at least one biodegradable material (col. 4, lines 41-67).
For claim 16, Bergevin as modified by Squires (emphasis on Bergevin) teaches wherein the root-permeable mat comprises a layer of biodegradable material and a layer of non-biodegradable material (col. 4, lines 41-67).
For claim 24, the limitation has been explained in the above, thus, please see above. Not explained are: and a root-impermeable membrane located on the subsurfac   
In addition to the above, Squires further teaches a root-impermeable member (104) located on the compacted subsurface (col. 4, lines 20-23, states that the member 104 is impermeable to water or other liquids, thus, since water or other liquids cannot pass through member 104, roots would not be able to pass through either; also, member 104 is called “moisture barrier layer”, thus, if moisture cannot pass through then roots cannot either, see also Squires “Summary of Invention”).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a root-impermeable member as further taught by Squires on the compacted 
For claim 26, the limitation has been explained in the above, thus, please see above. Not explained are: the reinforcing root permeable mat including a plurality of substantially vertical reinforcing fibres; and (f) wherein at least some of the roots of the natural grass plants extend below the removable root-permeable backing and form a root layer between the top of the subsurface and the removable root-permeable backing, wherein, prior to the turf surface being installed at the destination site, the removable root-permeable backing and the root layer are both removable from the turf surface during harvesting, thereby 7Application Serial No. 14/119,378 Response to Office Action dated December 9, 2020 to promote new root growth for the natural grass plants after installation of the turf surface at the destination site.  
Bergevin as modified by Squires further teaches the reinforcing root permeable mat including a plurality of substantially vertical reinforcing fibres (from the imitation grass blades 110 of Bergevin) ; and (f) wherein at least some of the roots of the natural grass plants extend below the removable root-permeable backing and form a root layer between the top of the subsurface and the removable root-permeable backing (functional recitation of the grass plants natural growth as shown in Bergevin, for example, fig. 1A), wherein, prior to the turf surface being installed at the destination site, the removable root-permeable backing and the root layer are both removable from the turf surface during harvesting, thereby7Application Serial No. 14/119,378Response to Office Action dated December 9, 2020 to promote new root growth for the natural grass plants after installation of the turf surface at the destination site (functional recitation to which the removable root-permeable backing and the root layer of Bergevin can performed the intended function of being removable). 

For claim 28, Bergevin as modified by Squires teaches wherein the means for preventing penetration of the roots comprises a root-impermeable membrane (as explained in the above claim 24 from teaching of Squires) located on the subsurface.  
For claim 29, the limitation has been explained in the above, thus, please see above. Not explained are:8Application Serial No. 14/119,378Response to Office Action dated December 9, 2020 (e) a root impermeable subsurface located below and supporting the turf surface, with the lowermost root layer residing thereabove, and (f) the turf surface having a first portion located on and above the root impermeable subsurface and a second portion already moved upwardly and away from the root impermeable subsurface during harvesting, wherein the second portion has already had the removable root-permeable backing and a corresponding part of the lowermost root layer removed therefrom, and further movement of the turf surface upward and away from the root impermeable subsurface will result in the turf surface being ready for installation at the destination site, with the removable root-permeable backing and the lowermost root layer already having been removed therefrom.  
In addition to the above, Bergevin as modified by Squires further teaches (e) the root impermeable subsurface (as stated in the above teaching from Squires due to the compaction of the subsurface and member 104) located below and supporting the turf surface, with the lowermost root layer residing thereabove (as shown in fig. 1A of Bergevin, the root layer is above the subsurface), and (f) the turf surface having a first portion (any portion above ref. 106 of Bergevin with modification from Squires for 
For claim 30, the limitation has been explained in the above, thus, please see above.
Claims 7 & 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergevin as modified by Squires as applied to claim 22 above, and further in view of Agg et al. (US 20120167458) under Res Judicata.
 	For claims 7 & 8, Bergevin as modified by Squires is silent about the removable root- permeable backing comprises a material selected from the group consisting ofpolypropylene mesh, polypropylene fibres, polypropylene yarns, polyethylene mesh, polyethylene fibres, polyethylene yarns, polyester fibres and polyester yarns and mixtures thereof, or geotextiles, shadecloth, erosion mats, fleece and mixtures thereof.
.
Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. Note that there are some arguments that have already been addressed in the previous non-final Office action, thus, will not be repeated herein. Please see the non-final Office action for the examiner’s response to arguments. Applicant argued the following:
C. The Significance Of The Bergevin Seeded Panel Embodiment
	The examiner is unclear of the relevancy in this section because regardless of the embodiments disclosed by Bergevin, the examiner can relied on either one and it appears that fig. 1A embodiment does read on the claimed invention. Applicant’s further discussion of the seeded panels is irrelevant because the seeded panels were not relied on for in the rejection above. 
D. The Other Deficiencies Of The Purported Bergevin/Squires Combination
Further, the relied-upon combination fails to include a root layer below the removable root permeable backing. So even before considering the addition of Squires, the relied-upon combination is deficient in that it lacks at least three elements, the subsurface (which is conceded by the USPTO), the removable root permeable backing, and the root layer.

	Clearly, Bergevin teaches the root layer (fig. 1A, in the area where ref. 108 is pointing at where the roots 124 are located) below the removable root permeable backing  
The Office Action acknowledges that Bergevin tails to teach the bottommost component of claim 22, a subsurface that is sufficiently root impermeable to cause the root layer. At this point, the USPTO substitutes into the Bergevin disclosure the base 102 of Squires, or the moisture barrier layer 104 of Squires. But the Office Action fails to articulate an objective rationale based on the prior art as to why a person of ordinary skill in the art would make such a combination. It also fails to indicate whether, in this hypothetical combination, it has inserted this Squires component into the seeded panel embodiment at the initial formation site or into the Bergevin embodiment shown in Figs 1A and 2.

The claimed limitation did not state that the root impermeable subsurface causes the root layer. The claimed limitation states “the subsurface being compacted so as to be sufficiently impenetrable by the roots of the natural grass plants that a root layer resides between the subsurface and the removable root-permeable backing”. This is not stating that the root impermeable subsurface causes the root layer. Instead, all that is stated is that there is a root layer between the subsurface and the removable root-permeable backing, which is what Bergevin shows in at least fig. 1A where roots 124 is between subsurface 106 and removable root-permeable backing 111. In addition, the Office action did not relied on the seeded panel embodiment, thus, applicant’s argument is irrelevant. 
Besides being incompatible with Bergevin, Squires fails to teach: 1) a turf surface adapted to being relocated, with natural grass plants having roots; 2) a removable root-permeable backing as part of the turf surface; and 3) a root layer below the removable root-permeable backing. So even if Bergevin and Squires, were combinable, (and they are not), the resulting hypothetical structure would still fail to include those recited components.
Squires was not relied on for these features as argued, thus, applicant’s argument is irrelevant. Squires was relied on for a teaching of known compacted subsurface, thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the subsurface of Bergevin be compacted to create a compacted subsurface as taught by Squires in order to provide a stronger foundation to further structurally support the turf surface.  
E. The USPTO Failed To Appropriately Consider The Heinlein Declaration
	The examiner clearly considered the Heinlein Declaration as stated on page 26 of the previous non-final Office action. Thus, please see the previous Office action. As for the Supplemental declaration of Mark Heinlein, the examiner’s comments to pertinent arguments are as follow:
 	Regarding 2, the statement refers to a time period when the turf surface can be used and not of structural differences between the prior art and the present invention. The Board decision rendered on 7/26/2019 also stated functional recitation instead of structural differences. See pages 3-6 of the Board decision, which they clearly stated that applicant’s claimed limitation is functional to which the Bergevin can or capable of 
	Regarding 4, again, it is unclear as to why applicant is geared towards seeded panels embodiment of Bergevin when the examiner did not even relied on this for the rejection. Applicant also raised this issue in the oral hearing on 7/23/2019 but the Board did not addressed this and did not considered this in their final decision. Thus, the declaration is non-persuasive in this matter. 
	Regarding 5, the declaration failed to address the CLAIMED subject matter. Instead, this section discusses binder, synthetic turf base, surface layer, etc. all of which are not even claimed or in the claimed subject matter. Thus, it is non-persuasive. 
	Regarding 6, again, the declaration is discussing the seeded panels embodiment, which was not relied on. As stated, fig. 1A is relied on and it teaches the claimed subject matter, which the Board agreed in their decision.  
 	Regarding 7-9, the declaration argues limitation that are functional recitation to which the Bergevin’s turf surface can performed the intended function. Again, the Board also agreed with the examiner in their decision. 
	Regarding 10, as stated in the above rejection, Bergevin teaches the root layer. Thus, the declaration is non-persuasive because there is no factual evidence that Bergevin does not teach the root layer, especially fig. 1A of Bergevin clearly shows a root layer 124 or where ref. 108 is pointing at, and this root layer is between the backing 111 and the subsurface 106, which is what applicant is claiming. 
	Regarding 11-12, the examiner feels that the declaration is merely an opinion declaration and it lacks factual evidence to disprove Bergevin and Squires based on the claimed limitation. The arguments in this section have been addressed in the previous Office action. Thus, the examiner is not persuaded by the declaration and maintains the rejection as stated in the above. 
	Regarding 16, while the declaration acknowledges the declaration of Hamish Sutherland, this is not persuasive argument because it does not pertains to factual evidence for argument against the prior art. 
F. Secondary Indicia Support A Conclusion of Patentability
Another Graham factor for assessing non-obviousness is that of the so-called secondary indicia of non-obviousness. Here, this factor, as explained in the Sutherland Declaration weighs heavily in favor of a conclusion of patentability, because the story of this invention shows that prior to this invention there were multiple failed attempts to solve the problem of the root layer located below the turf Prior unsuccessful attempts by others to solve the same problem is well recognized as one of the secondary indicia.

  
Also, the solution to the problem that these two inventors came up with, as recited in the claims, was actually something that they originally tried as part of an effort to address a completely different issue. In that respect their claimed invention represents a solution that was unforeseen, and therefore also unexpected.

Applicant is guided to MPEP 716.02 for guidelines on how to show evidence for unexpected results. Merely stating “actually something that they originally tried as part of an effort to address a completely different issue. In that respect their claimed invention represents a solution that was unforeseen, and therefore also unexpected” is not sufficient to provide evidence for unexpected results, especially when Bergevin teaches the claimed invention.  
Declaration of Hamish Sutherland

The examiner has acknowledged and reviewed the declaration of Hamish Sutherland filed on 5/10/2021. However, the examiner finds the declaration non-persuasive in that it is merely an opinion declaration and not of factual evidence. 
First, the declaration failed to commensurate what is being claimed or the scope of the claim. The claims merely recite functional recitations and process of using the turf surface but the declaration did not provide any factual evidence as to how Bergevin, alone, or combined with Squires cannot be a turf surface that can be harvested, transported, and installed, when specifically Bergevin factually teaches all this in col. 9, lines 40-59. 
Second, while being informative, the declaration merely discussed history of the company and the inventor years in the industry but failed to discuss what are being claimed in the apparatus claim. It appears that the discussion gears to a method of relocating a turf surface and not the actual apparatus of a turf surface itself. In fact, none of the secondary consideration evidence have been provided for secondary consideration. There is no evidence of unexpected result, no evidence of long-felt need 
Third, one reviewing Bergevin clearly would know that the turf surface is relocatable because he stated that the turf surface has to be seeded and manufactured, stored, transported, and installed. The declaration did not provide factually evidence how this is not to be interpreted as not “relocatable”. The declaration did not commensurate the broad function recitation of the scope of the claimed limitation. Instead, the declaration discussed how HG Sports Turf was used in the Olympic and a history behind the inventor’s work in the industry. While numeral 7 did discuss a bit into the installation and relocating the turf surface, again, it fails to justify with factual evidence as to how Bergevin’s turf surface cannot be relocated. 
Fourth, the rest of the declaration appears to be sidetracked into limitations that are not claimed or not part of the claimed subject matter, or sidetracked in other elements that are not relied on or in Bergevin and Squires that were not being relied thereon in the rejection. 
	In conclusion, the examiner greatly appreciated Mr. Hamish Sutherland and Mr. Mark Heinlein declarations and has acknowledged both declarations. However, unfortunately, the examiner feels that the declaration is merely an opinion declaration and it lacks factual evidence to disprove Bergevin and Squires based on the claimed limitation and/or under secondary consideration per MPEP 716. Thus, the examiner is not persuaded by the declaration and maintains the rejection as stated in the above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/           Primary Examiner, Art Unit 3643